DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanryo et al (US 2013/0294034).
Re claim 1, Kanryo et al disclose a shield package comprising: a package (100) in which an electronic component (12, 13) is sealed with a resin layer (14); and a shield layer (15) covering the package, wherein a surface of the resin layer includes a drawing area drawn with hatching formed by an aggregation of multiple linear, parallel grooves (21) to form a pattern[0031], and a non-drawing area other than the drawing area (Fig 2a), multiple depressions (19) originating from the grooves are formed on an outer surface of regions of the shield layer overlying the drawing area, and the depressions are aggregated to form a representation of the pattern on the outer surface of the shield layer (Fig 2c).
	Re claim 5, wherein at least some of the multiple grooves are formed in a grid shape (Fig 2).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanryo et al (US 2013/0294034).
The teaching of as discussed above does not disclose wherein each groove has a width of 5 to 100 µm (re claim 7), wherein each groove has a depth of 5 µm or more (re claim 8). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the groove of Kanryo et al by employing 5-100 µm for forming the shielding layer, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim(s) 1, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2014/0284775) in view of Kanryo et al (US 2013/0294034).
Re claim 1, Nomura discloses a shield package comprising: a package in which an electronic component (1a-1c) is sealed with a resin layer (6); and a shield layer (8) covering the package, wherein a surface of the resin layer includes a drawing area drawn with hatching formed by an aggregation of multiple linear grooves (7) to form a pattern, and a non-drawing area other than the drawing area (Fig 1), multiple depressions originating from the grooves are formed on an outer surface of regions of the shield layer overlying the drawing area, and the depressions are aggregated to form a representation of the pattern on the outer surface of the shield layer (Fig 1), but does not disclose the grooves being parallel.
Re claim 5, wherein at least some of the multiple grooves are formed in a grid shape (Fig 1).
Re claim 6, wherein each cell of the grid formed by the grooves has a width of 10 to 100 µm (0.1mm)[0016].
Re claim 7, wherein each groove has a width of 5 to 100 µm (0.1mm)[0016].
Re claim 8, wherein each groove has a depth of 5 µm or more [0016].
Re claim 9, wherein the pattern is a two-dimensional code (product information) [0026].
Re claim 10, Nomura discloses a method of producing a shield package including a package in which an electronic component is sealed with a resin layer, and a shield layer covering the package, the method comprising: a package preparing step of preparing a package in which an electronic component (1a-1c) is sealed with a resin layer (6)(step 103, Fig 2); a drawing area forming step of forming hatching from an aggregation of multiple linear, parallel grooves (7)(Fig 1) by applying a laser beam to a surface of the resin layer in such a manner that the grooves are aggregated to form a pattern (105, Fig 2); and a shield layer (8) forming step of applying a conductive coating material to the surface of the resin layer to form a shield layer (step 106, Fig 2), wherein the shield layer forming step includes forming depressions originating from the grooves on an outer surface of the shield layer in such a manner that the depressions are aggregated to form a representation of the pattern on the outer surface of the shield layer (Fig 1), but does not disclose the grooves being parallel.
The teaching as discussed above does not disclose wherein the grooves adjacent to each other are arranged at an interval of 10 to 100 µm (re claim 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the groove of Nomura by employing 10 to 100 µm for forming a product information, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Kanryo et al teach the use of parallel grooves (21)[0031]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the grooves of Nomura by employing parallel grooves for aesthetic purpose.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 have been considered but are moot.
 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847